Title: To Thomas Jefferson from Randolph Lewis, 30 April 1807
From: Lewis, Randolph
To: Jefferson, Thomas


                                                
                            Dear Sir
                     
                            April 30th. 1807
                        

                        Mr. Walter Key and myself have agreed on the paiment of the 150£ for which amount you will give your bond
                                as expressed above. Accept my best wishes
                        
                            Randolph Lewis
                            
                        
                    